 654DECISIONSOF NATIONALLABOR RELATIONS BOARDPAINTERS'DISTRICTCOUNCILNo.6,BROTHERHOOD OF PAINTERS, DECO-RATORS AND PAPERHANGERSOF -AMERICA,AFL,AND FURNITUREFINISHERS,LOCAL UNION725,BROTHERHOOD OF PAINTERS, DECO-RATORSANDPAPERHANGERSOF AMERICA, AFLandTHE HIGBEECOMPANY.Case No. 8-CB-51.December 28, 1951Decision and OrderOn August 7, 1951, Trial Examiner David London issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondents andthe General Counsel filed exceptions to the Intermediate Report andsupporting briefs.-The Board 1 has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and briefs and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, with the following additions and modifications :1.We agree with the Trial Examiner that both Respondents, theLocal and the District Council, violated Section 8 (b) (1) (A) of theAct.As found by the Trial Examiner, Jones, the business representa-tive of the Local, was admittedly given full authority by the Local tocall and conduct the strike activity of July 27, and the Local wastherefore properly chargeable with his acts and statements whichwere found by the Trial Examiner to be violative of Section 8 (b) (1)(A).For the reasons set -forth in the Intermediate Report, the Localwas also responsible (1) for the pushing and jostling of Vitko by theunidentified picket acting in concert with Jones and (2) for the assaultupon Vitko shortly thereafter by the same picket, acting alone, but inconformity with a pattern of conduct established by Jones.In finding that the District Council was also responsible for theforegoing misconduct of Jones and the unidentified picket, we rely notonly upon the circumstances detailed by the Trial Examiner as thebasis for the District Council's liability, but also upon the followingadditional considerations :Section 269 of the constitution of the international union, with whichthe District Council and the Local are affiliated, provides that where,3Pursuant to the provisions of Section 3 (b) ofthe Act, theBoard has delegated itspowers in connectionwiththis case to a three-member panel[Chairman Herzog and MembersReynolds and Styles].97 NLRB No. 105. PAINTERS' DISTRICT COUNCIL NO. 6655as in the instant case, a district council exists, strikes shall be "underthe supervision" of such council.Presumably, it was because of thisprovision that Jones, as found by the Trial Examiner, obtained priorapproval of the District Council before undertaking the strike activityof July 27.Moreover, in approving the strike activity undertaken byJones, the District Council, we find, in effect delegated authority tohiin to supervise strike activities on the scene on behalf of the DistrictCouncil.Accordingly, even if, as the Respondents contend, Jones wasnormally not authorized to act as the agent or business representativeof the District Council in the absence of a specific designation forthat purpose, we find that there was in this case a specific designationof Jones by the District Council to, act as its representative in super-vising the strike.So far as appears from the record, it was not con-templated that any other representative of the District Council wouldbe present, nor was any such other representative in fact present, atthe scene of the strike activity, so that the responsibility for supervis-ing the strike activity on behalf of the District Council necessarilydevolved upon Jones. That it was in fact the intention of the DistrictCouncil to delegate this responsibility to Jones, is further indicated bythe fact that, as found by the Trial Examiner, Jones testified that hehad on prior occasions been designated by the District Council to actas its representative for particular purposes.2.The General Counsel contended, as alleged in the complaint, thaton July 27 the Respondents called and maintained a strike for thepurpose of inducing the employees to withdraw the decertificationpetition, and that the strike was thereforeper seviolative of the Act.The Trial Examiner found that such a strike was called and that whilethe purpose of the strike was to secure withdrawal of the decertificationpetition, the mere act of calling and maintaining the strike did notviolate the Act.The evidence in the record indicates that there mayin fact have been no "strike" on July 27 in the usual sense of a cessationof work by employees of the Company, but rather union picketing ofthe Company's premises by persons other than its employees.In any event, we find, for the reasons set forth in the IntermediateReport, that by such strike or picketing alone the Respondents did notviolate Section 8 (b) (1) (A).OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard orders that the Respondents, Painters' District Council No. 6,Brotherhood of Painters, Decorators and Paperhangers of America,AFL, and Furniture Finishers, Local Union 725, Brotherhood of 656DECISIONSOF NATIONALLABOR RELATIONS BOARDPainters, Decorators and Paperhangers of America, AFL, their of-ficers, representatives, agents, successors, and assigns, shall :1.Cease and desist from restraining or coercing employees of TheHigbee Company, Cleveland, Ohio, by threats of reprisal, by acts ofviolence, or in any other manner, in the exercise of their right 'to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and, toengage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, and to refrain from anyor all such activities, as guaranteed to them by Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places in the office of each of the Respond-ents in Cleveland, Ohio, where notices to members are customarilyposted, copies of the notice attachedas anappendix to the Intermedi-ate Report.2Copies of said notice, to be furnished by the RegionalDirector for the Eighth Region, after being duly signed by officialrepresentatives of Painters' District Council No. 6, Brotherhood ofPainters, Decorators and Paperhangers of America, AFL, and of Fur-niture Finishers, Local Union 725, Brotherhood of Painters, Decoratorsand Paperhangers of America, AFL, shall be posted by said Respond-ents immediately upon receipt thereof and maintained by them for aperiod of sixty (60) consecutive days thereafter.Reasonable stepsshall be taken by Respondents to insure that said notices are notaltered, defaced, or covered by any other material.(b)Mail to the Regional Director for the Eighth Region signedcopies of said notice for posting, the Company willing, on the bulletinboard of the warehouse of The Higbee Company where notices toemployees are customarily posted.The notice shall be posted on theCompany's bulletin board and maintained thereon for sixty (60) daysthereafter.Copies of said notice to be furnished by the RegionalDirector for the EighthRegion,shall, after being signed as providedin paragraph 2 (a) above, be forthwith returned to the RegionalDirector for said posting.(c)Notify the Regional Director for the Eighth Region in writing,within ten (10) *days from the date of this Order, what steps theRespondents have taken to comply herewith.IT IS FURTHER ORDERED thatthe complaint be dismissedinsofar asit alleges that Respondents restrained and coerced employees by call-ing the strike of July 27, 1950.2Thi$ notice is hereby-amended by substituting the words"A Decision and Order" for"The Recommendations of a Trial Examiner"in the caption thereof. If this Order isenforced by a decree of a United States Court of Appeals,the notice shall be further amendedby inserting the words"A Decree of a United States Court of Appeals Enfocing"before thewords "A Decision and Order." PAINTERS' DISTRICT COUNCIL NO. 6657Intermediate ReportSTATEMENT OF THE CASEUpon a charge filed August 14, 1950, by The Higbee Company, hereinaftercalled the Company, the General Counsel of the National Labor Relations Board,by the Regional Director for the Eighth Region, issued a complaint, datedApril 25, 1951, against Painters' District Council No. 6, Brotherhood of Painters,Decorators and Paperhangers of America, AFL, hereinafter called the DistrictCouncil, and Furniture Finishers, Local Union 725, Brotherhood of Painters,Decorators and Paperhangers of America, AFL, hereinafter called the Localor the Union.The complaint alleged that the Council and the Local had engagedand were engaging in unfair labor practices affecting commerce within themeaning of Section 8 (b) (1) (A) and Section 2 (6) and (7) of the LaborManagement Relations Act, 1947, hereinafter called the Act.Copies of the com-plaint, the charge, and notice of hearing were duly served on both Respondents.With respect to the unfair labor practices, the complaint alleged, in substance,that Respondents, and each of them, on or about July 26-27, 1950, restrainedand coerced employees of the Company in the exercise of 'their rights guar-anteed in Section 7 of the Act, by the following conduct: (1) Orally threaten-ing employees with economic reprisals by discriminatory treatment and lossof jobs and prevention of future employment opportunities in order to forcesaid employees to assist Respondents and to prevent or attempt to prevent saidemployees from entering the company premises to work, and/or to restrainor coerce them in their right to refrain from assisting said labor organizations ;(2)pushing, shoving, and jostling employees and obstructing the entrancesto the Company's premises; (3) driving an automobile into an employee'sauto in order to cause or attempt to cause employees to refrain from enteringcompany premises;-(4) orally threatening employees with prevention of futureemployment opportunities because they had signed a petition supporting a de-certification petition filed with the National Labor Relations Board,' and for thepurpose of restraining employees in their right to refrain from assisting saidlabor organizations; (5) orally threatening employees with economic reprisalsand physical violence unless they repudiate their support of the decertificationpetition and assisted Respondents, and offering to discontinue said reprisalsif the employees signed said repudiations; (6) through their agent, name un-known, assaulting and beating an employee because said employee had instigated,supported, and filed a decertification petition with the Board and had refrainedfrom assisting said labor organizations, thereby causing or attempting to causeemployees of the Company to assist respondent labor organizations and torepudiate their support of the decertification petition ; (7) through their agents,more particularly William Hilow, and another individual, name unknown, push-ing, shoving, and threatening employees of the Company with verbal abuse andphysical violence in order to restrain or coerce them to assist Respondent,and to prevent or attempt to prevent said employees from entering the com-pany premises to work; (8) calling, and thereafter maintaining, a strike for thepurpose of restraining company employees in their right to refrain from as-sisting respondent labor organizations, and to coerce said employees to assistsaid labor organizations, and for the, purpose of causing the employees to re-pudiate their support of a decertification petition filed with the Board.Respondent District Council, by its answer, denied the allegations of thecomplaint alleging it had committed any unfair labor practices and specifically1Hereinafter referred to as the Board. 658DECISIONSOF NATIONALLABOR RELATIONS BOARDdenied it called or maintained a strike against the Company on or about July26, 1950.Respondent Local likewise filed its answer denying it had committedany unfair labor practices and, though admitting that on or about July 26,it had called,and for a short time thereafter maintained,a strike, specificallydenied it was for the purposes alleged in the complaint.Joined to the Local'sanswer was a cross-petition seeking an order of the Board directing the Com-pany to bargain collectively with the Union.Pursuant to notice, a hearing was held at Cleveland, Ohio, May 21-24, 1951,before the undersigned Trial Examiner.The General Counsel, Respondents,and the charging party were represented by counsel.Full opportunity to beheard,to examine and cross-examine all witnesses,and to introduce evidencepertaining to the issues was accorded all parties.On motion of the GeneralCounsel, the Local's cross-petition afore-mentioned was stricken 2Motions byRespondents to dismiss, and to strike certain allegations of the complaint, aredisposed of in accordance with the findings and conclusions hereinafter made.The General Counsel's motion to conform the pleadings to the proof as to names,dates, and places was granted without objection.Since the close of the hearing,briefs have been received from the General Counsel and Respondents and havebeen duly considered.Upon the entire record in the case and from my observation of the witnessesat the hearing, I make the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYDuring all times material herein,The Higbee Company, a corporation organizedunder the laws of Delaware, has maintained its principal office and place ofbusiness in Cleveland, Ohio, where it was and is engaged in the general merchan-dising business.In the course and conduct of its business operations, the Com-pany annually causes, and has continually caused, merchandise having a valueof $10,000,000 to be purchased, delivered, and transported in interstate com-merce from and through States of the United States other than the State of Ohioto its Cleveland operations.Likewise, it annually causes, and has continuallycaused, approximately 2 percent of its sales of merchandise having a totalannual value in excess of $40,000,000 to be sold, delivered, and transported ininterstate commerce to and through States of the United States other than theState of Ohio from its Cleveland, Ohio, operations.By reason of the foregoingfacts, I find the Company is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDPainters'District Council No. 6, Brotherhood of Painters, Decorators andPaperhangers of America, AFL, and Furniture Finishers, Local Union 725,Brotherhood of Painters, Decorators and Paperhangers of America, AFL, arelabor organizations within the meaning of the Act. The local admits to member-ship employees of the Company.2 On September 25, 1950, Respondents filed a charge against the Company alleging arefusal to bargain by the Company in violation of Section 8 (a) (5) of the Act.This chargewas dismissed by the Regional Director on February 13, 1951, and the ruling was sustainedby the General Counsel on appealIn any event,the issuance of a complaint lies in thediscretion of the General Counsel.International Longshoremen'sUnion and RooseveltStafford,94NLRB 1091;National Union of MarineCooksand Stewards and Geo. C.Quinley,92 NLRB877; Times Square Stores Corp:,79 NLRB 361. PAINTERS' DISTRICT COUNCIL NO. 6659M. THE UNFAIR LABOR PRACTICESA. The sequence of eventsAs previously indicated, the Company operates a large department store indowntown Cleveland, Ohio. In connection with the operation of that store, itemployes a staff of 8-10 wood finishers who perform most of their work in thecompany warehouse located in a separate building some distance from the store.For a number of years, a group of approximately 20 Cleveland retail furnituredealers have maintained an organization for their common welfare known as"The Cleveland Retail Furniture Association," hereinafter referred to as theAssociation.Part of its activity consisted of the negotiation for and the execu-tion of collective bargaining contracts for association members with the DistrictCouncil and the Local, the latter acting as representative of employees engagedas wood finishers by the members of the Association. Though not members ofthe Association, a group of other Cleveland employers, known as "AssociatedEmployers," and including the Company, have for a number of years joined withthe Association in its collective bargaining negotiations with the Local as rep-resentative of the wood finishers employed by them, and agreed to be bound bythe written agreement between the Association and the Local.The last of suchbargaining contracts expired on March 17, 1950.Negotiations for a new contract, in which the Company participated, beganseveral weeks prior to March 17, 1950, and continued into April.An impassehaving developed, a strike was ordered on or about April 17, and imposed forapproximately 12 weeks thereafter against all the stores covered by the expiredcontract.During the period of the strike, negotiations between the partiescontinued.The Union at various times during the negotiations was repre-sented, in part, by Warren Jones, financial secretary and business representa-tive of the Local, and Courtney Ward, general secretary of the District Council'The last bargaining session on Friday, July 7, commenced at approximately1: 30 p. in.At that meeting the Company was represented by C. E. Eerkes, itsvice president and superintendent, and Frank C. Heath, its attorneyBy about5: 30 p in. no agreement had yet been reached on wages, the Association's lastoffer of a 10 cents an hour increase having been declined by the Union. Atthat time Eerkes advised the assembly that he and his attorney were compelledto leave the meeting, that the Company would not consent to more than a 10cents hourly increase and that his company would no longer be bound by anyassociation contract but would enter into an individual contract with the Unionas the representative of the Company's wood finishers. After Eerkes andHeath left the meeting, the Association and the Union reached agreement on an111/2 cents hourly increase and further agreed that the men employed by membersof the Association would return to work on the following Monday, July 10.Finaldetails of the contract were to be worked out between representatives andcounsel for the Union and the Association.Employees of association membersreturned to work on July 10, but no formal contract between the Union and theAssociation was signed until September 15, 1950.Eerkes received information on Saturday, July 8, that the Association andthe Union had reached agreement.During that day, Emil Orz, who had joinedthe Local in 1944, was asked by Klouer, the warehouse superintendent, to callthe other finishers and direct them to report for work the following Monday.Later during the same day, however, Klouer called Orz and countermanded8The District Council is a council composed of 14 local unions in the northeasternOhio area and includes various locals of the Brotherhood of Painters, Decorators andPaperhangers of America, AFL. It was a signatory to the expired contract with theAssociation 660DECISIONSOF NATIONALLABOR RELATIONS BOARDthe direction to report for work on Monday. Orz then called Jones and apprisedhim of the situation.The latter asked him to come to the union office and tobring the other men with him. All the men met Jones at the union office onthe following Monday, July 10, where they were informed by Jones that hehad other jobs for all of them and asked them to "leave Higbee and go somewhereelse to work."The men objected to this suggestion because of the seniority,in some cases as much as 18 and 16 years, then earned by them in the employof the Company. Orz went to Ward and repeated his story.Ward calledEerkes and asked why the men were not back at work. Eerkes informed himthat the company executives had not had time to discuss the agreement thatapparently had been concluded with the Association, that they would meetshortly and review the situation, and that if Ward desired, he could call backlater in the day.Ward complied and was then informed by Eerkes that (1)the Company would reopen its finishing shop on Tuesday, July 11; (2) it wouldagree to the 111/2 cents increase ; (3) the Company would require the services offewer finishers because of the effect of the strike on its business; and (4) theconversation between the two men was not to be considered a complete contract,that further negotiations would have to take place between the parties followingwhich an individual store contract would be signed with the Union.Wardexpressed satisfaction over the proposal made by Eerkes, but informed himthat he was leaving that day for a vacation of approximately 4 weeks, andthat further negotiations would be resumed upon his return.Ward left thecity the same day.The men returned to work on Tuesday, July 11.Soon after the resumption of work, Charles Vitko, a member of the Local andin the Company's employ for 5 years, talked to the other finishers about their3 months' idleness without strike pay or other benefits.As Vitko characterizedit, "they were pretty well burned up about it . . . and thought they got a rawdeal."Vitko went to Eerkes, reported the sentiment of the men, and askedwhether the Company could do anything for them "to get out of the Union."Similar requests of Eerkes were separately made by Orz and John Galayda, an-other employee.Eerkes told all three men that it was impossible for him toadvise what steps they could take, but that they should make inquiry of the Boardconcerning "the legal procedures which had to be followed in instances of thiskind."Vitko, who had assumed leadership in the matter, went to the Board'sRegional Office in Cleveland on July 24 and there obtained a decertificationpetition seeking to withdraw recognition of the Local as the bargaining represent-ative in the unit involved.The petition was signed by Vitko on July 24 and,according to Board records in the proceeding (8-RD-44), was filed with the Boardon the same day. Vitko also filed with the Board onJuly25, a supporting state-ment signed by seven of the eight men then employed in the department (all butthe union steward) that they "no longer wished to be represented by the Local"and asking the Board "to conduct an election and decertify this Union." Jonesadmitted that he heard about the decertification petition on July 26, and wentto the company warehouse on that day and asked a number of the men whetherthey had signed the petitionWhen he received an affirmative reply fromGalayda, he said to him : "You dirty rat, you ain't going to get a job in the wholecity of Cleveland." 4Jones also told Galayda, Orz, and Walter Nelson, the unionsteward, that a picket line would be placed about the warehouse on the followingmorning.When he told Orz that the latter couldn't come to work the next day,Orz replied be "would like to see that," to which Jones retorted "All right, weare going to show you."4 Jones' denial was limited to a failure to remember making the statement.Galayda'sversion of the incident is credited. PAINTERS' DISTRICT COUNCIL NO. 6661Having been informed by Orz that the picket line would be established on July27, Vitko reached the warehouse earlier than usual on that day, at about 6: 30a.-m.He obtained his orders and assignments and then went out to get hisautomobile preparatory to making service calls in his territory.At the sametime Jones drove up, accompanied by three men, and parked his car in front ofVitko's automobile.Almost simultaneously another car drove up, containingPetho and Paul Schendel, respectively the president and treasurer of the LocalJones asked Vitko whether he was "the one that done it." Upon receiving anaffirmative answer, Jones told him not to get into his car or go into the warehouse.Vitko then started walking toward the warehouse with Jones on one side of himand the men identified by Vitko as the three passengers in Jones' car on the otherside.°They pushed and jostled Vitko between them.When Vitko protested thistreatment, the man who later assaulted him, said : "Jones isn't pushing youaround.It is you pushing Jones." Shortly thereafter, Jones got in his car andbacked it up directly against Vitko's so that the latter car could not be moved.A picket line was then established with two men, including the man who laterassaulted Vitko, carrying signs reading "ON STRIKE, Furniture FinishersLocal 725 A. F. of L., Affiliated Painters D. C. #6, Cleveland Federation of Labor."Except for the incidents specifically alluded to hereafter and found to be violativeof Section 8 (b) (1) (A) of the Act, the picketing was peaceful.Vitko decided to go to the saloon, about a block distant from the warehouse,for a cup of coffee.At about 7 a. in., upon his return through the vacant areawhich separated the saloon from the warehouse, he observed coming toward himthe man with the scarred face whom he had seen coming out of Jones' carearlier in the morning.Vitko tried to avoid meeting the other man, unidentifiedby name in the pleadings and testimony, by changing his direction, but the otherman kept coming toward him. 'As they met, approximately 50 to 75 feet fromMain Avenue, but out of view of the picket line and the two policemen stationedthere,' the stranger asked Vitko why he was "picking on him." Vitko deniedany such activity or acquaintance with the man. The stranger then struckVitko in the face and knocked him to the ground. As Vitko attempted to rise,the stranger either kicked or delivered a violent blow to the back of Vitko'shead.As Vitko again tried to regain his feet, he saw his assailant going upthe hill on Main Avenue. At about the same time, he observed Jones' cardriven by one of the other three men he saw getting out of that car earlier inthe morning, driving tip the hill on Main Avenue following Vitko's assailant.A policeman arrived and gave assistance to Vitko, who began vomiting andshortly thereafter "passed out."He was taken to the hospital and several hourslater to his home.He remained at his home about a month under the care of aS Schendel testified that he and Petho drove up in separate automobiles.6The finding that Jones and three other men, including the man with the scar wholater assaulted Vitko, got out of Jones' car, is made on the credited testimony of Vitko.His entire testimony, coupled with his demeanor on the witness stand, gave me no reason todoubt his testimony.A completely different and opposite reaction was created by Jones.He testified that only he and one Hilow, a member of another Local who had picketedfor both the District Council and the Local involved herein on various other occasions,got out of Jones' car.Hilow, however, was not called as a witness, nor was Petho, theLocal's president, who- got out of another car In the same area about the same time.Schendel's direct testimony attempting to corroborate Jones' statement that only Hilowand Jones got out of the latter's car was completely discedited by the substance of hiscross-examination and his demeanor while testifying.°Eerkes, having learned on July 26 of the threat to picket the warehouse, arranged forthe presence of policemen on July 27.Two mounted officers reported at the warehouseentrance on July 27 at about 6 :50 a. m. and remained there until relieved at about 1 :30p.M.986209-52.-vol. 97---48 662DECISIONS. OF NATIONALLABOR RELATIONS BOARDdoctor and suffered continuous headaches.Around Thanksgiving time, he washospitalized again for approximately a week and subjected to X-ray examinationsand four spinal taps.On the morning of July 27, various other company employees arrived near thewarehouse prepared to go to work.As Galayda was approaching the warehouse-entrance, Jones "went to block [him] up" and said to him, "You'll be sorry, Bud."At the time the two mounted policemen were close by and Galayda entered thewarehouse without further interference.At about the same time and place,Jones also told Orz and Kazawal that they had better not go into the warehouseif they knew what was good for them,At about noon of July 27, Jones and five of the men who had signed thesupporting statements accompanying Vitko's petition for decertification went tothe saloon afore-mentioned, and Jones there secured their signatures to affidavits,previously prepared under Jones' direction, stating that these men did not wantthe Local decertified.Prior to securing their signatures, Jones, in the presenceof the other men, some of whom had been apprised of the assault on Vitko, toldOrz to sign the paper if he knew what was good for him. Galayda, a man oflimited understanding, testified he did not "know what the paper said" and thathe only signed "to get rid of them . . . them picket lines." Orz testified he signedthe affidavit to avoid trouble.8A few minutes thereafter, Jones calledEerkes and_told him that the men had been to the Board and withdrawn their decertificationpetition and that the pickets had been withdrawn. The picket line was then.abandoned.B. Concluding FindingsThe General Counsel, in his brief, classifies the alleged violative conduct ofRespondents' as follows: (1) The assault upon Vitko; (2) the various incidents-involving Jones during his visits to the warehouse and its vicinity on July 26.and 27; and (3) the call and maintenance of the strike of July 27.Each of theseincidents is alleged to be violative of Section 8 (b) (1) (A) of the Act.1.TheVitko assaultOur problems in connection with the assault upon Vitko are to determine (1),whether that assault was committed, as alleged in the complaint, because of his-activity in connection with the decertification petition and (2) whether the-assailant's conduct may legally be attributed to either or both Respondents. Ifboth questions are answered affirmatively, it follows as a matter of law that theassault was in violation of Section 8 (b) (1) (A) of the Act.Section 7 of the Act guarantees employees the right to "join or assist labororganizations, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of . . . mu-tual aid or protection, and . . . the right to refrain from any or all of suchactivities. . . ."In order to implement the right to refrain from collectivebargaining, Section 9 (c) of the Act and the Board's Rules and Regulations,10provide the machinery whereby employees may, under the conditions prescribed,Most of the facts heretofore found are based on the composite and credited testimonyof Vitko, Orz,Galayda, Kazawal,and Eerkes.Insofar as they were denied by Jones, thedenials are not credited.His hesitant and evasive testimony, his alleged failure to-remember, coupled with his demeanor on the stand,were in sharp and disadvantageous-contrast to that of the other witnesses named above.9 The responsibility of Respondents for that conduct is considered in later portions ofthis Report.10 Series 5, Sec. 203.52 et seq.;Series 6, Sec.102.52et seq. PAINTERS' DISTRICT COUNCIL NO. 6663therein, legally rid themselves of a bargaining representative currently recognizedby their employer.Section 8 (b) (1) (A) of the Act makes it an unfair laborpractice for a labor organization or its agents "to restrain or coerce employees inthe exercise of the rights guaranteed in Section 7." If, therefore, the assault onVitko was in retaliation for his activity in connection with the filing of thedecertification petition, a right guaranteed by Section 7 of the Act, it ipsofactoconstitutes a violation of Section 8 (b) (1) (A).Whether the beating administered to Vitko was for the purposes alleged is,of course, a pure question of fact" And even if it be conceded that explicitevidence as to the cause of the assault may be lacking, that fact does not compela finding that the assault was not for the purposes alleged in the complaint."Direct evidence of a purpose to violate the statute is rarely obtainable." ' Inresolving the factual question presented, "the long arm of circumstance cahnot... be overlooked."19Humanexperience showsthat a beating such as wassuffered by Vitko is not inflicted by one stranger upon another without motive orpurpose.The absence of more direct evidence merely compels, and indeedquickens, a closer scrutiny of all the facts and circumstances surrounding theincident to determine why it was administered.We begin with Jones' instructions to the Local's membership shortly before theApril 17 strike that while members of the Local were free to picket, "if anythingcomes up, . . . if anything rough . . . comes out of it, our boys that we hire . . .will know what to do, and how to do it and when to do it." 14 It will also berecalled that when Vitko first saw Jones get out of the latter's car together withthe assailant, Jones asked Vitko whether "he was the one that done it" andreceived Vitko's affirmative reply. Jones admittedly had received knowledge ofthe decertification petition the day before and had interviewed other members ofthe Local at the warehouse on the same day concerning their connection there-with.The existing state of affairs on July 27 can lead only to the conclusion that"it"in Jones' query just cited could have reference only to Vitko's filing of thedecertification petition.Having received this admission from Vitko in the pres-ence of the assailant, the latter and the other two passengers in Jones' carbegan bumping and jostling Vitko between them and Jones as all five menstarted walking towards the warehouse.The assault on Vitko followed shortlythereafter, occurring at approximately 7 a. in.Vitko immediately saw theassailantgoing up the hill on Main Street in a direction away from the warehouseentrance, followed by Jones' car driven by one of the other three men who arrivedas heretofore described.Crediting Vitko's testimony, I find that the assaultwas committed by a picket who shortly before carried a picket sign provided byn The only direct evidence of the reason for the assault is supplied by the assailant'squery of Vitko of why he was "picking on him." In view of the fact that the two menwere perfect strangers to ohe another,there could have been no personal antagonismbetween them.The remark was either"planted" as a possible excuse and subsequentclaim of mistaken identity if the assailant was apprehended,or else was an unabashedaccusation that Vitko'sactivities in connection with the decertification petition, ofwhich the assailant had knowledge, constituted "picking on" the assailant. In thisconnection it will be recalled that the assailant,though not one of Vitko's coworkers,had at least sufficient interest in the dispute to engage in picketing the premises.12HartsellMll18 Co. v N. L. R B,111 F. 2d 291, 293 (C. A. 4).>WPeoples Motor Express, Inc. v. N. L. R. B.,165 F. 2d 903, 905 (C. A. 4) ; see alsoF.W.Woolworth Co. v. N.L. R. B.,121 F. 2d 658, 660 (C. A. 2).14While this instruction was given by Jones with reference to the April strike occasionedby the failure of bargaining negotiations, it was his contention at the hearing that hehad authority to call, and in fact called, the July 27 strike for the same reason. 664DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondents 1°Without dispute, it was inflicted upon the man who had admittedresponsibility for the filing of the petition to oust the Union.Though Respondents in their brief contend that the picketing on the 27thwas occasioned by the Company's failure to bargain collectively with the Union,I find that not to be a fact.Thus, Jones admitted that he went to the warehouseon the 26th and talked to the men about the decertification petition and then toldthem he would have pickets there on the following morning. Likewise, Jonesadmitted that he called the pickets off shortly after noon on the 27th because mostof the men had expressed a desire to withdraw their decertification petition.No written bargaining agreement was signed with the Association until Septem-ber 15 and up to the time of the hearing, no agreement, oral or written, was con-cluded with the Company.Notwithstanding these facts, Jones called the strikeoff on July 27 after he secured the signatures of the men withdrawing theirsupport of the decertification petition and so informed Eerkes.By reason ofall the foregoing, I find that Vitko was beaten by a picket engaged or appointedby Jones, because Vitko had initiated proceedings to decertify the Local."'Nor can there be any doubt in law that the assault and the other violativeconduct hereinafter found is legally attributable to the Local.No question isor could be raised concerning the authority of Jones to call and conduct thestrike of July 27 on behalf of the Local.He admittedly was given full author-ity to call and conduct the strike as he saw fit and necessary. It has tireviouslybeen found that the assailant was engaged by Jones, was brought to the scene ofpicketing by him, and engaged in the, jostling and pushing of Vitko only a shorttime before the violent assault, without reprimand or repudiation by Jones.Though the conclusion fixing responsibility for the assault does not rest entirelyon express authority, one cannot ignore Jones' instructions to the Local's mem-bership that "if anything rough . . . comes out of [the picketing, the member-ship] should just walk out of the picture, our boys that we hire for it will knowwhat to do and how to do it." In any event, the chain linking Respondents tothe assault is not broken by the fact that the assault was not expressly author-ized."A principal may be responsible for the act of his agent within the scopeof the agent's general authority. . . even though the principal has not spe-cifically authorized or indeed may have specifically forbidden the act in question.It is enough if the principal actually empowered the agent to represent him inthe general area within which the agent acted."International Longshoremen'sand Warehousemen's Union and Sunset Line and Twine Compay,79 NLRB 1487.1TOn the entire record, the liability of the Local for the conduct of the strike andthe assault on Vitko is clearly established.As for the responsibility of the District Council for all the conduct hereinfound to be violative of the Act, attention is first directed to the fact thatRespondents themselves claim that the strike of July 27 was called by reason ofthe Company's refusal to negotiate a contract with the Localand the District15 Jones testified that he ordered the picket signs and that they were paid for with fundsprovided by the District Council.16 In any event, insofar as the assault upon Vitko and the other violative conduct ofRespondents is concerned, thereasonfor calling the strike is immaterial."The single issuein cases of this type is whether or not the Respondent has unlawfully restrained and coercedemployees by its activities during the course of the strike.Employer practices whichprompted the calling of the strike are not material to the resolution of thatissue."SmithCabinet Manufacturing Co., Inc.,81 NLRB 886, 888.17 See alsoService Trade Chauffeurs and Howland DryGoodsCompany,85 NLRB 1037;United Furniture Workers of America, Local 309, C10, and Smith Cabinet ManufacturingCompany, Inc.,81 NLRB 886;National Union of MarineCooksand Stewards and Irwin-Lyons Lumber Company,87 NLRB 54. PAINTERS'DISTRICT COUNCIL NO. 6665Council,with whom all prior negotiations had been carried on.The constitutionof the International provides that where district councils exist, strikes andlockouts must be under their supervision.Jones testified, without contradiction,that he took up the matter of the July strike with Joseph Montvica, the actingbead of the District Council in Ward's absence, and that Montvica approvedhis action.Ward, general secretary and "chief officer to run the affairs ofthe Council," testified that the "regular procedure" with respect to the July 27strike was followed.The District Council paid for the picket signs used onJuly 27.'Though Jones denied that he was a business representative of theDistrict Council, he admitted that on several occasions he had filed representationpetitions in that capacity, had testified under oath in Board proceedings thathe was its business representative, and had signed contracts as the representa-tive of the Council.On the entire record, therefore, I find and conclude that the strike of July 27was a joint venture of the District Council and the Local's and that by thepushing and jostling of Vitko as afore-described, and by his subsequent assault,both Respondents coerced and restrained employees in the exercise of rightsguaranteed in Section 7 of the Act and thereby violated Section 8 (b) (1) (A)thereof.Irwin-Lyons Lumber Company,84 NLRB 54;Conway's Express, 87NLRB 972.2.The other violations on July 26 and 27By enacting Section 8 (b) (1) (A), Congress sought to insure that strikesand other organizational activities "carried on by labor organizations wereconducted peaceably by persuasion and propaganda and not by physical force orthreats of force, or of economic reprisal."National Maritime Union of America,78 NLRB 971. However, no exact line can be drawn covering all circumstancesunder which statements by employer or union can be classified either as loosetalk, propaganda, or an otherwise proper exercise of free speech on one side, andlanguage calculated to have an illegal restraining or coercive effect on theother.Each case must rest on its own facts and circumstances.The problemis to determine whether the incidents and statements which the General Counselalleges to be violative of Section 8 (b) (1) (A) were reasonably calculatedto restrain or coerce the employees involved (all of whom had signed statementsin support of the decertification petition) in the exercise of rights guaranteedin Section 7 of the Act.Seamprufe, Incorporated,82 NLRB 892, enfd. 186 F. 2d671 (C. A. 10).Admittedly, some of the statements attributed to Jones, standing alone, mightunder some circumstances not be held illegally coercive. If reasonably calcu-lated only to-convey the idea that by crossing the picket line the offenderswould violate union rules, a different situation might be presented. But,just as in the case where allegedly coercive statements are made by employers,workmen "do not stop to look for subtle interpretations or hidden meaningsin statements which on their face are reasonably susceptible of coerciveimplications." 20The test, as the Board has frequently held, is whether thestatement was reasonably calculated to have a coercive effect on the listeners 21v In connection with the April strike, the District Council had offered its"financial.. . and moral assistance."As previously indicated, Respondents claim that the Julystrike was for the same purpose as that which prompted the April strike."International Longshoremen's and Warehousemen'sUnion and Roosevelt Stafford,94NLRB 1091,and casescited therein.20G. H. Hess, Inc.,82 NLRB 463."Ibid.;Smith Cabinet Manufacturing Company, Inc.,81 NLRB 8$6. 666DECISIONSOF NATIONALLABOR RELATIONS BOARDApplying that test, I find that Jones' threats to Orz and Kazawal on July 27 thatthey had better not go into the warehouse if they knew "what was good" for them,the similar warning to Orz in securing his signature to the statement repudiatingthe decertification petition in the presence of employees who had been apprisedof the assault on Vitko, and the statements to Galayda that he would not beable to get a job in Cleveland, were all reasonably calculated to restrain andcoerce employees in the exercise of rights guaranteed in Section 7 of the Act.By that conduct, both Respondents violated Section 8 (b) (1) (A).Seamprufe,Incorporated, supra; Sunset Line and Twine Company, supra; H. M. Newman.,85 NLRB 725.3.The alleged illegality of the July strikeThe General Counsel in his complaintalleged,and in hisbriefargues, thatthe strike of July 27, being called and maintained for the purpose of causing thecompany employees "to repudiate their support of the decertification" petition,is,per se,violative of Section 8 (b) (1) (A).He cites no authority in supportof his contention, nor have I been able to find any reported decision dealing withthe exact problem under consideration.No one will deny that the right to call and peaceably maintaina strike is amongthe most valuable rights possessed by labor.Thus, when Congress enacted theWagner Act and provided labor with statutory rights not previouslypossessed,it clearly declared that nothing in that Act "shall be construedso asto interferewith, impede, or diminish in any way the right to strike." 22 Certainly underthat Act, a union could call and peaceably conduct a strike for the purpose ofacquiring or maintaining its establishedstatus asthe bargaining representativeof the employees in the struck plant.Being so-fundamental and deeply rooted,no impingement of that right 23 should be indulgedin unlessthere is anexpressor otherwise irresistible command from Congress to do so. Indeed the SupremeCourt, only a few weeks ago, had occasion to observe that "By § 13 Congresshas made it clear that...all . . . parts of the Actwhich otherwise might beread so as to interfere with, impede or diminish the union's traditional right tostrike, may be so read only if such interference, impediment or diminution [I. e.the right to strike] is`speci)cally provided for'in the Act." [Emphasis sup-plied.]N. L. R. B. v. International Rice MillingCo., 341 U. S. 665. Our prob-lem, therefore, is to ascertain whether Section 8 (b) (1) (A) of the Act, broughtinto the law in 1947 by the Labor Management Relations Act, made it illegal for aunion to call and peaceably maintain a strike of the nature involved herein.Before alluding to the considerations which support the conclusion that Con-gress did not intend that the kind of strike present here should be,per se,anunfair labor practice under Section 8 (b) (1) (A), it becomes appropriate toanalyze the objective of that strike.While it is true,as hasheretofore beenfound, that the strike was called for the purpose of inducing the employees towithdraw the decertification petition,its essenceand fundamental purpose wasto preserve the organizationaland bargainingstatus then enjoyed by the Union.The latter objective is a right protected by Section 7 no less than that invokedby those who supported the decertification petition.The withdrawal of the de-22 Section 13 of the originalAct.The LaborManagement Relations Act amended thesection to read as follows : "Nothing in this Act, except as specifically provided for herein,shall be construed so as either to interfere with or impede or diminish in any way the rightto strike,or to affect the limitations or qualifications on that right."22 I. e., the right to call and peaceably conduct a strike, a subject wholly separate from thecontentions heretofore considered that certain acts engaged in during the strike werethemselvescoercivein character. PAINTERS' DISTRICT COUNCIL NO. 6667certification petition would achieve the Union's objective.The strike was di-rected to that end and nothing else. It avails nothing to urge that Section 7guarantees employees the right to file a decertification petition and to abstainfrom membership in, or activity on behalf of, the Union and that by calling thestrike Respondents coerced employees in the exercise of a protected right. Ifreliance is placed on that rationale, every strike toachieverecognition wouldsimilarly have to be declared violative of Section 8 (b) (1) (A) because of itseffect on employees who desire to abstain from union membership or activities..Certainly no one would declare such an organizational strike violative of Section.8 (b) (1) (A). Indeed, the legislative history hereafter alluded to forbids it.Section 8 (b) (1) (A) makes it an unfair labor practice "for a labor organiza-tion or its agents to restrain or coerce employees in the exercise of the rightsguaranteed in section 7." Its legislative history, however, makes it clear thatby that section "Congress sought to fix the rules of the game, to insure thatstrikes and other organizational activities of employees were conducted peace-ably by persuasion and propaganda and not by physical force, or threats of force,or of economic reprisal." In that section, Congress was aiming at means, not atends.As Senator Taft said, in answer to the observation that Section 8 (b) (1)(A) would outlaw strikes by unions for organizational purposes:I can see nothing in the pending measure which, as suggested by theSenator from Oregon [Morse], would in some way outlaw strikes.It wouldoutlaw threats againstemployees.It would notoutlaw anybody strikingwho wantedtostrike.Itwould not prevent anyoneusing the strike in alegitimateway, conducting peaceful picketing or employingpersuasion.Allitwould do would be to outlawsuch restraintand coercion as would pre-vent peoplefrom going to work if they wished to go to work.[Emphasisin original text.] 24Concededly, Congress, by the enactment of Section 8 (b) (4), did outlawsome strikes.As the Supreme Court pointed out, "The obvious purpose of theLabor Management Amendments was . . . to outlaw strikes when undertakento enforcewhat the Act calls unfair labor practices.. ..By § 8 (b) (4),strikesto attain named objectives are made unfair labor practices and by § 10(a), the Board is authorized to prevent them." [Emphasis added.]Inter-nationalUnion, UAW v. Wisconsin EmploymentRelationsBoard,336 U. S. 245.By Section 8 (b) (4), it was made illegal for "a labor organization or itsagents . . . to engage in ... a strike" for the purpose of achieving any one offour prescribed objectivesnone of which are present here.Further proof that Congress did not intend that the call and peaceful main-tenance of the July strike should be,per se,an unfair labor practice under Section8 (b) (1) (A) is provided by Section 8 (b) (4) (C). By that subsection it ismade unlawful for a "labor organization or its agents to engage in . . . astrike . . . where an object thereof is, . . . forcing or requiring anyemployer to recognize or bargain with a particular labor organization as therepresentative of his employees if another labor organization has been certified.as the representative of such employees under the provisions of Section 9."While there is no claim that the instant strike falls within the ban of the quotedsubsection, its existence in the statute indicates that Congress gave considera-tion to the effect upon industrial relations of strikes for recognition and the main-tenance of such recognition, and chose not to ban them.As a matter of deliberatechoice, therefore, except for the narrowly defined activity regulated by Section8 (b) (4) (C), Congress left unrestricted the right of a labor organization to21Perry Norvell Company,80 NLRB 225; for a more expansive account of the legislativehistory of Section 8 (b) (1) (A)seeNational Maritime Union of America,78 NLRB 971. 668DECISIONSOF NATIONALLABOR RELATIONS BOARDengage in a recognition or maintenance-of-recognition strike.The Joint Com-mittee on Labor-Management Relations, in the discharge of its functions to studyand investigate "the administration and operation of existing Federal lawsrelating to labor relations" (Title IV, Sec. 402 (7) of the Act), has reportedconcerning strikes for recognition (Com. print, Rep. No. 986, part 3, 89th Cong.,2nd Sess., 70-71) as follows :Both the bill passed by the House of Representatives in 1947 and earlycommittee versions of the Senate bill contained some form of prohibitionagainst a strike for a purpose for which the Act provided an administrativeremedy.Such a provision would have prohibited a strike for recognition,since the labor organization has available the certification processes of theBoard.The Taft-Hartley law's only limitation upon such strikesisthatprovided by Section 8 (b) (4) (C). The right to strike for recognitionisonly foreclosed when another labor organization has been certified as thebargaining representative. . . .Present law in no way limits the pri-mary strike for recognition except in the face of another union's certifica-tion.[Emphasis supplied.]By reason of all the foregoing I find and conclude that the July 27 strike didnot,per se,violate Section 8 (b) (1) (A) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe violative activities of Respondents set forth in Section III, above, occurringin connection with the operations of the Company described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that Respondents have violated Section 8 (b) (1) (A) of theAct, it will be recommended that they cease and desist therefrom and takeaffirmative action designed to effectuate the policies of the Act.%Upon the basis of the foregoing findings of fact, and upon the entirerecord inthe case, the undersigned makes the following :CONCLUSIONS OF LAWf1.The Higbee Company, a Delaware corporation, is engaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.2.Painters' District Council No. 6, Brotherhood of Painters, Decorators andPaperhangers of America, AFL,' and Furniture Finishers, Local Union 725,Brotherhood of Painters, Decorators and Paperhangers of America, AFL, arelabor organizations within the meaning of Section 2 (5) of the Act.3.By intimidatory conduct designed to prevent employees from working forThe Higbee Company while a strike was in progress, the Respondents haverestrained and coerced said employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and have thereby engaged in and are engaging inunfair labor practices within the meaning of Section 8 (b) (1) (A) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.Respondents have not engaged in unfair labor practices by calling the strikeof July 27, 1950, nor by such peaceful picketing as accompanied that strike.[Recommended Order omitted from publication in this volume.] THE STANDARD TRANSFORMER COMPANY669AppendixNOTICE To ALL MEMBERS OF PAINTERS'DISTRICTCOUNCIL NO.6,BROTHERHOODOF PAINTERS,DECORATORS AND PAPERHANGERSOF AMERICA, AFL, AND FURNI-TUBE FINISHERS,LOCAL UNION725,BROTHERHOOD OF PAINTERS,DECORATORSAND PAPERHANGERSOF AMERICA, AFLPursuant to the recommendations of a Trial Examiner ofthe National LaborRelations Board, and in order toeffectuate the policies of the National LaborRelations Act, as amended,we herebynotify you that :WE WILL NOT restrain or coerce employees of THE HIGBEE COMPANY,Cleveland, Ohio, inthe exerciseof their rightto self-organization,to form,join, or assist labor organizations,to bargain collectivelythrough repre-sentatives of their own choosing,and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection,and to refrain from any orall of suchactivities, as guaranteed to themby Section7 of the Act.PAINTERS'DISTRICTCOUNCILNo.6,BROTHERHOODOF PAINTERS, DECORATORSAND PAPERHANGERS OF AMERICA, AFL,By -----------------------------------------(Representative)(Title)FURNITURE FINISHERS,LOCAL UNION 725,BROTHERHOOD OF PAINTERS,DECORATORSAND PAPERHANGERS OF AMERICA, AFL,By -----------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered,defaced, or covered by any other material.THE STANDARD TRANSFORMERCOMPANY and INTERNATIONAL UNIONOF ELECTRICAL, RADIO & MACHINE WORKERS, CIO.Case No. 8-CA-397.December 28,1951Decision and OrderOn June 25, 1951, Trial Examiner Sydney S. Asher, Jr., issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in thecopyof the Intermediate Report attached hereto.The Trial Exam-iner also found that the Respondent had not engaged in certainother unfair labor practices alleged in the complaint and recommendeddismissal of those allegations.Thereafter the Respondent and the97 NLRB No. 107.